'WiNBORNE, J.
Tbe petition to rehear presents one question: Is there sufficient evidence to support any of tbe issues 12 to 14, both inclusive? We think so.
There is evidence tending to show tbat prior to 5 August; 1935, tbe last menstruation of insured was on 20 May, 1935. There is also evidence tending to show tbat tbe policies of insurance would not have been issued'by tbe defendant, or by tbe Pilot Life Insurance Company, tbe re-insurer, if tbe insured bad disclosed tbe true facts with reference to her pregnancy and menstruation. There is also evidence tbat tbe questions and answers with respect thereto are in writing.
It is settled law in North Carolina tbat answers to specific questions like tbe ones asked in tbe case in band, where there has been medical examination, are material as a matter of law. Petty v. Ins. Co., 212 N. C., 151, 193 S. E., 228, and cases cited.
As to tbe 14th issue, it is stated in tbe judgment below tbat tbe defendant, for tbe purpose of tbe trial, in open court waived any and all rights tbat it has or might have thereunder.
In tbe judgment below we find no error, and tbe petition is
Dismissed.